Citation Nr: 0017131	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  92-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability (status post total knee replacement), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from September 1955 to 
September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1990 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in May 
1993.

The Board observes that in September 1999, the appellant 
filed a claim requesting entitlement to a total disability 
rating on the basis of individual unemployability.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant underwent a right total knee replacement in 
September 1989 and his disorder is now manifested by 
complaints of pain, weakness, and limited mobility.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his right knee 
disability.


CONCLUSIONS OF LAW

1.  The appellant's right knee disability is no more than 30 
percent disabling pursuant to the schedular criteria.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5055 (1999).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record reflects that the appellant's 
increased rating claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

According to the Schedule for Rating Disabilities, a 100 
percent rating is assigned for one year following prosthetic 
replacement of a knee joint.  Thereafter, a minimum disability 
rating of 30 percent is assigned, but any associated 
intermediate degrees of residual weakness, pain or limitation 
of motion may be rated by analogy pursuant to Diagnostic Codes 
5256, 5261, or 5262.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, a 
maximum schedular rating of 60 percent is applicable for 
postoperative residuals of a total knee replacement beyond the 
one-year implantation period.  38 C.F.R. Part 4, Diagnostic 
Code 5055 (1999).

Historically, the record reflects that the appellant injured 
his right knee in August 1957 when he fell down a flight of 
stairs in the barracks, spraining his knee as a result of the 
fall.  Service connection for a right knee disability was 
granted by rating decision in January 1981.  At that time, his 
disability was assigned a noncompensable (zero percent) 
evaluation under Diagnostic Code 5299-5257.  In August 1982, 
the disability rating for the right knee was increased to 10 
percent under Diagnostic Code 5257-5003, at which time the RO 
recharacterized the disability as "residuals of right knee 
injury, synovitis & osteoarthritis".  Thereafter, his 
disability rating was increased to 20 percent by rating 
decision in August 1983 under Diagnostic Code 5257-5010.  The 
RO recharacterized his disability at that time as "residuals 
of rt. knee injury with limitation of motion and 
osteoarthritis."

In September 1989, the appellant filed his claim on appeal 
requesting an increased rating for his right knee disability 
following a total knee replacement operation on September 21, 
1989.  VA medical records in the file indicate that the 
procedure was performed without complications and it was 
reported that he did reasonably well with his postoperative 
recovery.  Specifically, progress notes indicated that he had 
a well-healing incision and -20 to 75 degrees of extension-
flexion motion in the right knee approximately three weeks 
after the surgery in October 1989, and that by November 1989, 
when he was readmitted for manipulation of the right knee, his 
range of motion improved to -10 to 110 degrees of extension-
flexion.  There was also no reported disruption of the 
mechanism or evidence of patellar fracture.  The appellant was 
thereafter examined on a VA compensation examination in 
December 1990, at which time x-rays showed that the knee 
replacement mechanism was well-fixed and in good alignment.  
Range of motion of the right knee was from 10 to 100 degrees 
on extension-flexion, and there was no evidence of any 
instability, tenderness in the area of the surgical scar, 
effusion or swelling, temperature change in the right leg, or 
any abnormalities on the straight leg raising test.  Only mild 
atrophy in the mid aspect of the right quadriceps and moderate 
tenderness over the lateral joint line were noted as disabling 
residuals.  On the basis of these findings, the examiner 
diagnosed possible reflux sympathetic dystrophy of the right 
leg and total knee replacement of the right knee.  The 
examiner also recommended a bone scan of both lower 
extremities.  In September 1991, the appellant submitted a 
prescription slip signed by his doctor, C. N. Sinha, M.D., who 
stated that he had "frequent pain" in his knee since the 
knee replacement surgery.

On the basis of the above, the appellant was awarded increased 
compensation for the right knee disability in January 1990, at 
which time the RO changed the description of the disability to 
right total knee replacement and assigned a 30 percent 
evaluation under Diagnostic Code 5055 effective from May 25, 
1989 (based on the date of claim as inferred under 38 C.F.R. 
§ 3.157 from VA outpatient reports showing initial treatment 
leading directly to the knee replacement operation).  This 30 
percent rating was followed by the award of temporary total 
ratings (100 percent) from September 20, 1989 to November 30, 
1989 (under 38 C.F.R. § 4.30 for knee replacement surgery) and 
from December 1, 1989 to November 30, 1990 (for the one year 
rating of 100 percent under Code 5055 for implantation of the 
prosthesis), which was then followed by the resumption of the 
30 percent rating effective from December 1, 1990.  This 
appeal followed.

As noted above, the Board remanded this case in May 1993 for 
additional medical-evidentiary development.  As a result of 
the Board's remand, the appellant was examined on VA 
compensation (joints and peripheral nerves) examinations 
conducted in June 1994, March 1995, October 1998 and October 
1999.  The Board also obtained additional VA in/outpatient 
treatment reports, to include older VA medical records (c. 
1970's) considered by the Social Security Administration in 
connection with a disability claim filed by the appellant 
with that agency.  The VA medical records which postdated the 
September 1989 right total knee replacement showed only 
occasional treatment for complaints of right knee pain as 
most of these records detailed treatment for unrelated 
medical disorders and substance abuse.  Efforts to obtain 
clinical records from the aforementioned Dr. Sinha proved 
futile (no response from the doctor and appellant provided no 
reports on his own).  Hence, for purposes of this claim, the 
Board will rely primarily on the results of the VA medical 
examinations conducted between 1994 and 1999 as these 
examinations provide a detailed clinical picture of the 
current level of disability in the appellant's right knee 
that far outweighs the probative value of older medical 
records or other outpatient reports/medical statements of 
record.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (while 
evaluation of a service-connected disability requires review 
of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).

Clinical findings on the VA joints examination conducted in 
June 1994 disclosed that the appellant had -30 to 90 degrees 
of extension-flexion range of motion with no other reported 
impairments (swelling, deformity, instability).  The appellant 
complained of pain in both knees and was using a cane for 
support.  He indicated that his ability to walk was restricted 
by pain and the examiner noted a limp in his walk.  A VA 
peripheral nerves examination conducted the same day disclosed 
an enteralgic gait secondary to knee pain, but the balance of 
the findings dealt mostly with the appellant's back pain 
complaints (he was later awarded service connection for a low 
back disability as secondary to this right knee disability by 
rating decision in February 2000).

When examined next in March 1995, the VA joints examination 
disclosed that he had 30 to 90 degrees of extension-flexion 
range of motion in the right knee, with moderate swelling and 
pain/stiffness that made it difficult for him to bend down to 
tie his shoes.  The appellant also continued to complain of 
difficulty walking, requiring the use of a cane for support.  
On the peripheral nerves examination, the VA examiner found 
"no neurologic dysfunction [of the] right leg," although he 
noted some hamstring tightness resistance with extension 
beyond 80 degrees.  However, as with the previous examination, 
most of the clinical findings dealt with his back pain 
complaints.  The VA peripheral nerves examiner submitted an 
addendum statement in April 1995 in response to the RO's 
request that he respond specifically to the Board's remand 
instructions regarding whether the appellant had "any 
neurological disorder of the right leg as a result of his knee 
replacement."  In his report, the examiner stated that the 
appellant had "[n]o neurological problem with the right leg 
and knee."

Clinical findings on the VA joints examination conducted in 
October 1998 disclosed that the appellant had 0 to 95 degrees 
of extension-flexion range of motion with complaints of pain 
around the left hip.  In addition, the examiner noted some 
laxity of the right knee to valgus stress in the slightly 
flexed position, although there was no laxity in full 
extension.  X-rays showed a well-positioned total knee 
replacement with no signs of loosening and no reported 
radiographic changes compared to films taken in 1996.  The 
appellant complained of "constant" pain in his right knee, 
worse with walking.  On the basis of these findings, the VA 
joints examiner reported the following impression:

Status post total knee replacement [right 
knee].  He has a functional range of 
motion and no evidence of painful 
arthropathy at this time. . . .  It would 
be appropriate for him to walk with a 
cane in the left hand to protect the 
prosthetic knee but no other treatment is 
required and he has an excellent 
functional result.

The VA peripheral nerves examination conducted in October 1998 
dealt mainly with the low back disorder which the examiner 
found to be secondary to his antalgic gait caused by the right 
knee.

A statement from the appellant's treating VA physician dated 
May 13, 1999, indicated that in addition to his other medical 
problems, he had a "chronic knee condition [total right knee 
replacement] and has pain the majority of the time."

The appellant was examined most recently in October 1999 on a 
VA spine examination.  On physical examination, there was no 
swelling of the right knee or instability, and range of motion 
was from 10 to 90 degrees on extension-flexion.  The examiner 
noted that the appellant resisted further motion during range 
of motion testing.  There was also no evidence of any 
abnormalities related to the surgical wound site, and the 
examiner specifically noted that although the appellant walked 
with the aid of a cane it did not appear that he needed such 
assistance.  The examiner reviewed the evidence in the claims 
file and noted that an old x-ray report dated in 1996 showed 
his right knee prosthesis to be in good position and alignment 
without any sign of deterioration.  On the basis of these 
findings, the diagnosis was "[status post] right total knee 
replacement, satisfactory."  The VA examiner who conducted 
the peripheral nerves examination in October 1998 filed an 
addendum report in September 1999 indicating that his 
diagnosis from that prior examination remained unchanged.

In view of the foregoing, the Board concludes that the 
disability picture presented supports no higher than a 30 
percent evaluation according to the schedular criteria set 
forth under Code 5055, which provides a minimum 30 percent 
rating for a knee replacement procedure.  When viewed in 
conjunction with the objective medical evidence, the Board 
finds that a preponderance of the relevant evidence is 
clearly against entitlement to a higher disability 
evaluation.  As noted above, the appellant was awarded the 
appropriate temporary total ratings for the surgical 
operation and one-year convalescence period; however, there 
is simply no objective medical evidence in this case which 
reflects that he has chronic residuals consisting of "severe 
painful motion or weakness" which would warrant the 
assignment of a 60 percent rating under Code 5055.

As indicated above, the appellant has not required regular 
treatment for his right knee since the total knee replacement 
and it is not shown that he requires pain relief medications 
or a knee brace for support.  Moreover, clinical findings on 
the recent VA examinations conducted between 1994 and 1999 do 
not reflect significant residual disability from this 
surgery; most recently, the examiner in 1998 commented that 
he had an "excellent" functional result from the operation, 
and the examiner in 1999 specifically noted that his post 
operative course was satisfactory and he had 10 to 90 degrees 
of extension-flexion range of motion with no other impairment 
such as swelling or instability.  The fact that he did not 
have significant residual disability was shown in other ways 
as well, as reflected by the examiner's comments on the 1999 
examination to the effect that it did not appear that needed 
the assistance of a crutch.  In summary, the Board finds that 
notwithstanding the appellant's complaints of "constant" 
pain in his knee, as essentially supported by his VA doctor's 
statement of May 1999 (pain "majority" of time), the 
balance of the evidence preponderates against a higher rating 
under Code 5055 as the medical findings of record do not 
reflect the severe level of impairment that must be shown to 
support the 60 percent rating.  The VA joints and peripheral 
nerve examinations conducted since the knee replacement 
simply do not document medically observed "severe" painful 
motion or weakness in the right knee, and although the 
appellant has been seen for outpatient treatment in the past 
years, his visits have been primarily for unrelated medical 
conditions.  In this regard, it is not shown by these records 
that he uses pain relief medications for his knee on a 
regular basis or that he requires the use of knee brace.  
Further, there is no evidence that he has needed further 
surgical intervention for his knee after the November 1989 
manipulation procedure.  When all of this evidence is viewed 
in its totality, the Board is not persuaded that he has 
demonstrated that his right knee disability is more disabling 
than when it was assigned the minimum 30 percent rating after 
termination of the temporary total rating effective from 
December 1, 1990.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the 
appellant's right knee disability is found to be adequately 
evaluated pursuant to Code 5055.  Based upon the objective 
medical evidence, the Board further concludes that a higher 
disability evaluation (40 percent) rated by analogy under 
diagnostic codes 5256 (ankylosis of the knee), 5261 
(limitation of motion on extension of the leg) or 5262 
(impairment of the tibia and fibula) is not warranted in this 
case based on the recent clinical findings on the VA 
examinations discussed above which do not show knee ankylosis, 
leg extension limited to 30 degrees, or nonunion of the tibia 
and fibula, with loose motion requiring use of a brace.

In light of the appellant's reported complaints of pain on 
motion of the right knee, the Board has also considered 
whether there is any additional functional impairment due to 
pain and/or weakness.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. 
§ 4.40 (1999).  Symptoms such as weakened movement and excess 
fatigability are to be considered as well under 38 C.F.R. 
§ 4.45 (1999).  However, while there was pain on motion of 
the right knee, the appellant has been assigned the minimum 
schedular evaluation of 30 percent under Code 5055 since 
December 1990 for the specific reason that he still has pain 
complaints and limited function in the right knee due to post 
operative residuals of the total knee replacement caused by 
pain and weakness.  However, the Board finds no evidence of 
"additional" functional impairment as contemplated under 38 
C.F.R. §§ 4.40, 4.45 that would warrant entitlement to an 
increased rating above the 30 percent assigned for the post 
operative residuals of this total knee replacement.  The 
medical evidence discussed above does not reflect that his 
disability should be rated 60 percent disabling under Code 
5055, which as noted, requires evidence of "chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity," and therefore, the Board finds no 
evidence of "additional" functional impairment in this 
case.  In any case, given the similarities between the 
schedular criteria for the 60 percent rating under Code 5055 
and the factors listed under 38 C.F.R. §§ 4.40, 4.45, it 
appears that, apart from an unusual disability picture which 
clearly not evident from the facts in this case which show a 
stable post operative course following the replacement 
surgery in 1989, an award of increased disability 
compensation on the basis of the DeLuca standards would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.

It should be emphasized as well that the medical evidence of 
record cited above specifically outweighs the appellant's own 
views as to the etiology of his complaints and/or the extent 
of functional impairment caused by the disabilities in 
question.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Having found a preponderance of the evidence against 
entitlement to increased compensation for the right knee 
disability, it follows that the negative evidence is not in a 
state of equipoise with the positive evidence to provide a 
basis for an award.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  The RO in this case 
considered this regulation but concluded that referral was 
not necessary.  The Board agrees.  In this regard, the Board 
finds that the schedular criteria and currently assigned 
evaluation for the appellant's right knee disability is not 
inadequate.  Therefore, it does not appear that he has an 
"exceptional or unusual" disability involving his right 
knee to the extent that the schedular standards are 
inadequate to properly rate this disability.
The Board also finds no evidence of an exceptional disability 
picture as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has 
required frequent hospitalization for this disability since 
the September 1989 total knee replacement.  In addition, it 
is not shown that he has required other significant medical 
interventions.  Hence, it does not appear that he has an 
exceptional disability manifested by frequent 
hospitalizations.  There is also no evidence of "marked 
interference" in employment due specifically to this 
disability; and hence, in the complete absence of any 
evidence which reflects that his right knee disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it currently, an 
extraschedular rating on the basis of employment handicap is 
not in order.


ORDER

An increased evaluation above 30 percent for the right knee 
disability is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

